Citation Nr: 0826434	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
of each ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to March 
1970, and from July 1970 to July 1972.  He also served in the 
Navy Reserves.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2003 
rating decision of the VA Regional Office in Lincoln, 
Nebraska that denied separate 10 percent ratings for each ear 
affected by tinnitus.  

The veteran was afforded a personal hearing before a 
Veteran's Law Judge in December 2004 who has since left the 
Board.  The transcript is of record.  Regulation requires 
that the member of the Board who conducts a hearing must also 
participate in the final determination of the claim.  Since 
the Board member who convened the 2004 hearing is no longer 
available, the veteran was offered the opportunity to appear 
at another hearing. 38 C.F.R. § 20.707 (2008).  In a response 
received in June 2008, the appellant elected not to have 
another hearing.

The Board would also point out that by Report of Contact 
dated in May 2007, the appellant [through his representative] 
affirmatively withdrew the issue of an initial higher 
evaluation for hypertension, for which an appeal had been 
initiated, from appellate consideration.  


FINDING OF FACT

The veteran experiences recurrent bilateral tinnitus.


CONCLUSION OF LAW

The claim for separate compensable ratings for tinnitus in 
each ear is without legal merit. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.87, Diagnostic 
Code 6260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus was granted by rating 
decision dated in September 2002.  A 10 percent disability 
rating was assigned.  A claim for separate ratings for each 
ear affected by tinnitus was received in January 2003.

The veteran asserts that he is entitled to separate 10 
percent disability ratings for his service-connected 
bilateral tinnitus because he has tinnitus in each ear.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004).  The VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim. Wensch v. Principi, 15 Vet App 362 (2001); See also 38 
U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2008) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2008).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260 and was revised effective June 13, 2003.  The revisions 
were intended to codify VA's long-standing practice of 
assigning a single 10-percent evaluation for recurrent 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).

Factual Background and Legal Analysis

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which had concluded that no more than 
a single 10 percent disability evaluation could be assigned 
for tinnitus, whether perceived as bilateral or unilateral, 
under prior regulations.  The Court held that the pre June 
13, 2003 versions of 38 C.F.R. § 4.87, Diagnostic Code 6260 
required the assignment of "dual ratings" for bilateral 
tinnitus. Id. at 78.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that could ultimately be 
overturned, the Secretary of VA imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The claims affected by the stay included all those in which a 
claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent was sought.

Ultimately, the Federal Circuit reversed the Court's decision 
in Smith, affirming VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus whether perceived as unilateral or 
bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts.  Finding that there was a lack of evidence in the 
record that VA's interpretation of Diagnostic Code 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in failing to 
defer to VA's interpretation.

As a consequence of the Federal Circuit's holding, the VA 
Secretary rescinded the stay that had been imposed on claims 
affected by Smith on July 10, 2006.  The Secretary directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's long-standing interpretation that 
a single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260.

Therefore, the Board finds that the veteran's service- 
connected tinnitus has been assigned the highest allowable 
schedular rating of 10 percent. See 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the claim must be denied as a matter of law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
based on a lack of legal merit).  As such is the case, 
separate compensable evaluations for each ear affected by 
tinnitus must be denied.


ORDER

A separate compensable rating for tinnitus in each ear is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


